Acknowledgements
This communication is in response to applicant’s response filed on 10/07/2022.
Claims 1-20 are pending. Claims 1-10, 13, 15, and 18 have been amended. Claims 19-20 have been withdrawn. 
Claims 1-18 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding applicant’s arguments:
Regarding applicant’s argument under Claim Rejections - 35 USC § 102, that the combination of Webb (US 20190215564) in view of Zhao (US 20210065324) does not describe or suggest “remove a fractional value of the value representing ownership of the content assigned to the creator and assign it to the first user based on the detected consumption of the instance and reduce the value representing the ownership of the content assigned to the creator based on the fractional value assigned to the first user, store the respective fractional value assigned to the first user and the reduced value assigned to the creator in metadata of the instance,” in amended claim 1, examiner respectfully argues applicant’s argument is moot in light of the new grounds of rejection for claim 1. Applicant makes similar arguments for claim 10. Examiner respectfully argues applicant’s argument is moot for the same reasons listed above for claim 1.
Applicant argues dependent claims are patentable because of their dependency on independent claims 1 and 10. Examiner respectfully argues applicant’s arguments are moot in light of the new grounds of rejection for claims 1 and 10. 

Claim Rejections - 35 USC § 102(a)(2)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-13, and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stewart (US 20200143469).

Regarding Claims 1 and 10, Stewart teaches detect a consumption of an instance of the content by a first user that is different than the creator (Paragraphs 0097-0098, 0144-0146, 0054, and 0162 teach an artist may use a client device to establish an account with VEZT servers and to provide a list of works and corresponding IP rights for sale and/or license; resource servers may register with the VEZT servers; for example, the resource servers may register resources such as services or information; the VEZT servers may receive an offer for the IP rights (or match the IP rights with an available offer); turning now to FIG. 13, therein is depicted exemplary terms for an INITIAL SONG OFFERING term sheet for display on a user device; with the technological improvements provided by the VEZT platform, artists can take a small percentage of these rights and monetize them; VEZT lets them monetize as little as 1% of their IP rights; the term sheet 1300 may include a song or other work on offer; the term sheet shows proposed raise amounts based on offerings of, for example, 1%, 5% or 10% of the royalties for the rights on offer; an exemplary improved graphical user interface regarding an INITIAL SONG OFFERING as may be presented to potential investors on displays of user device and may include a description of the song or other work on offer, the available rights types and the cost for Song Tokens relating to such rights in terms of present VZT value; the investor may enter their name, email address, digital wallet address and the amount of VZT they wish to purchase the content on the platform; the VEZT platform displays available ISOs to the user; the VEZT platform then receives a selection of an available rights purchase from the user device (i.e., consumption of instance); the VEZT platform responsively updates the user wallet and local User and Transaction Databases with this transaction data and prepares a smart digital contract for this transaction); remove a fractional value of the value representing ownership of the content assigned to the creator and assign it to the first user based on the detected consumption of the instance and reduce the value representing the ownership of the content assigned to the creator based on the fractional value assigned to the first user (Paragraphs 0085, 0095, and 0130 teach the VEZT platform may utilize portions of the royalty revenue stream from copyrights owned by artists (e.g., up to 50% of the artist's IP) as currency in a music “marketplace” environment; portions of a copyright may be sold or licensed in increments; examples of increments include 1/100, 1/64, or ⅛ share per musical work, or any other fraction (e.g., a fraction divisible by 8, or some other useful integer); an investor can purchase a fractional portion of a copyright to an artist's musical work; the artist would then receive the payment or a portion thereof, after deducting a transaction fee, in exchange for the sale of the portion of the copyright; the VEZT platform user submits a request to buy a particular Song Token in exchange for VZT tokens at a present value, which may fluctuate with the value of VZT tokens on the open cryptocurrency market, or spot market; the VEZT platform is programmed to responsively receive user data and forward it to a custom User and Transaction databases as described herein; upon completion of the digital contract, a VZT transfer from the user's wallet occurs in line with a purchase; the available VZT tokens may be exchanged to purchase Song Tokens representing fractional ownership rights to the royalties in a given work); store the representative fractional value assigned to the first user and the reduced value assigned to the creator in metadata of the instance (Paragraphs 0130, 0098-0099, 0090, 0181, and 0131 teach this transactional information is stored in a custom database backend on VEZT servers for providing immediate confirmation to VEZT users and administrators; the VEZT servers may receive an offer for the IP rights; the VEZT servers may notify the client device about the offer to purchase or license the IP rights, and the client device may be utilized to access a licensing template; the template may facilitate establishing a contract for purchase or license to the IP rights; the artist using the client device may input some information into a basic licensing template, and the VEZT servers can automatically populate remaining portions of the template as required to complete the corresponding contract; a “basic licensing template” may be structured for use by an artist to form a basic licensing contract; information that is necessary to create a contract such as the subject of the IP rights (e.g., song title) and shares (i.e., portions) of the IP rights to be licensed; the VEZT servers execute the contract formed from the template by obtaining digital signatures from the licensee and licensor (i.e., artist) and register the transfer of IP rights with the VEZT server, and track the transfer of the IP rights; the tokenized song rights are memorialized in smart contracts as described above; the relevant terms and the type or version of the contract may be established as metadata and stored in that manner in the blockchain for independent verification; this prevents circumstances from developing over time where version storage errors arise or where, for example, the terms of smart contracts may be allowed to change in future offerings while stored values remain consistent so that programming for storing the same does not have to be change with the evolving contract versions; at the close of an ISO, all unwritten transactions are batched for submission to the blockchain, but individual ownership may not be fully registered, or only partly registered as metadata as described previously, until such batch submission is complete; in completing a contract, the VEZT platform is specially programmed to perform the following with respect to each user transaction; (1) check that a user is valid and allowed to participate in ISOs; (2) ensure validity of the conditions of each requested trade; (3) submit the transaction to a Song Token Exchange maintained by the VEZT platform to initiate a trade of the Song Token; (4) transfer appropriate VZT tokens to complete the trade; (5) transfer Song Token to the VEZT-controlled user wallet, which is immediately available for viewing on the user's device; and (6) notify the blockchain system that the transfer occurred via a hashed transaction data value, while the entire transaction is batched for later submission in total to the blockchain storage system); and store the identifier of the creator, an identifier of the first user, and the metadata in the blockchain ledger (Paragraph 0110-0111 and 0162 teach artists set up an INITIAL SONG OFFERING through the VEZT platform, which allows them to set the amount they would like to raise from a fraction of their IP rights, including the reversion term (e.g., 3, 5, 10 year terms, or in perpetuity), and the dates for the ISO to start and end; rights-buyers buy rights during the ISO and the artist receives these funds credited to their account; the rights information is encoded on the VEZT blockchain and updated as royalty statuses change in a transparent manner that can be viewed through the VEZT platform or through the blockchain as a whole via a blockchain explorer; in addition thereto, a subset of the data, such as a meta-data description of identifying portions of the transaction may be immediately written to the blockchain for later cross-verification when the full transaction data is saved to the blockchain in later batch transaction; to this end, the metadata may be hashed in whole or in part and the hash value may be matched to the later batch transaction data as submitted).
Regarding Claim 1, Stewart teaches an apparatus, comprising: a storage device comprising a blockchain ledger configured to store content created by a creator, the content comprising an identifier identifying the content, a value given to the content and assigned to the creator, and metadata comprising the value; and a processor (Paragraphs 0069-0070 and 0075 teach the system structure includes components such as one or more VEZT servers; the VEZT servers may include combinations of improved hardware and/or specialized software to process the data, perform functions, communicate over the network; for example, any component of the system may include a processor, memory or storage, a network transceiver, a display, operating system and application software (e.g., for providing a user interface), and the like; other conventional components, hardware, and/or software included in the system that are well known to persons skilled in the art are not shown or discussed herein for brevity; the VEZT servers may store historical information about transactions occurring by and/or between client devices being used by artists and/or entertainment industry professionals, and transactions occurring with respect to the resource servers in various specialized distributed databases local to the VEZT platform).
Regarding Claim 10, Stewart teaches a method (Paragraph 0115 teaches FIG. 7, therein is depicted a royalty accounting and distribution process according to various embodiments of the present disclosure, where users submit requests to by song token shares on offer in exchange for VZT tokens of suitable value, the song tokens then being awarded to the user, song tokens are recorded, royalty information is collected and VEZT later sends royalty payments as appropriate to user's holding corresponding Song Tokens; the second type of contract referenced in the foregoing is called an INITIAL SONG OFFERING (ISO); the ISO is used to raise funds that the artist receives in exchange for granting investors a percentage of the royalties the song will receive. This information is then bundled with the VZT token to serve as the main data source).

Regarding Claims 2 and 11, Stewart teaches all the limitations of claims 1 and 10 above; and Stewart further teaches wherein the content comprises at least one of: a writing, a video file, an audio file, and an image (Paragraph 0050 teaches while certain embodiments herein will be described in detail with respect to IP rights to a music composition for use in the music industry, it is fully contemplated that the VEZT system described herein may be expanded to include audio-visual works, video works, writings, live or recorded spoken word, movies, television programming, radio broadcasts, public performances, and other forms of entertainment and expressions without limitations, which may be protected by copyright or other intellectual property rights, such as patents, trademarks, trade dress and trade secret, without limitation).

Regarding Claims 3 and 12, Stewart teaches all the limitations of claims 1 and 10 above; and Stewart further teaches divide the content into a plurality of independently usable components (Paragraphs 0086-0087 and 0101 teach a single musical work typically contains multiple separate copyrightable components, such as a copyright to a composition and a separate copyright to a sound recording, which can each operate as currency in the VEZT platform; the sound recording results from the fixation of musical, spoken or other sounds into a tangible medium that can be tangibly rendered (e.g., played); the authors of a sound recording include performers and/or record producers/engineers; Any copyrightable component or portions thereof of a musical work owned by an artist may operate as currency in the VEZT platform; for example, an artist may retain a writer's share of a copyright and sell or license a publisher's share; because the VEZT platform can utilize portions of copyrights as currency, unfunded artists can use their musical works to readily obtain access to resources such as professional guidance and financial opportunities (e.g., access to investors) to develop their careers; the artist is the owner of Song; the Song has two copyright components: master rights and publisher rights; the master rights and the publisher rights are administered by the VEZT platform; entertainment industry professionals can utilize the VEZT platform to purchase or license the master rights and/or publisher rights; for example, each of the entertainment industry professionals can utilize licensing documents to license the master rights and/or publisher rights).

Regarding Claims 4 and 13, Stewart teaches all the limitations of claims 3 and 12 above; and Stewart further teaches assign a fractional value of the instance to a second user based on which independently usable components of the content are consumed by the second user (Paragraph 128 and 0101 teach turning now to FIG. 8, therein is depicted a song token trading process according to various embodiments of the present disclosure; as a Secondary Market for Song IP, the VEZT platform will allow for a secondary market of song IP, for those that wish to sell their acquired song IP on the VEZT platform; the artist is the owner of Song; the Song has two copyright components: master rights and publisher rights; the master rights and the publisher rights are administered by the VEZT platform; entertainment industry professionals can utilize the VEZT platform to purchase or license the master rights and/or publisher rights; for example, each of the entertainment industry professionals can utilize licensing documents to license the master rights and/or publisher rights).

Regarding Claims 7 and 16, Stewart teaches all the limitations of claims 1 and 10 above; and Stewart further teaches store the instance in the blockchain based on a predefined class of the content, wherein the predefined class comprises a template of attributes based on content type (Paragraphs 0089-0090 teach the VEZT platform may provide a questionnaire and/or template structure (e.g., templates) that facilitates creating a contract to sell or license an artist's IP; for example, the VEZT platform may administer a user interface that includes a questionnaire that presents a user (e.g., artist) with a sequence of questions (e.g., yes/no questions) that lead the user through a process to obtain information used to formulate terms of a contract; the information obtained from the questionnaire may be used to automatically populate a template for the sale or licensing of the IP rights in a manner that is transparent to the user; for example, a “basic licensing template” may be structured for use by an artist to form a basic licensing contract; the VEZT platform may automatically populate the basic licensing template with information obtained through the questionnaire, as well as any other information that is necessary to create a contract such as the subject of the IP rights (e.g., song title) and shares (i.e., portions) of the IP rights to be licensed; advanced templates may include additional options in the event that there are multiple writers for a musical work; the questionnaire and/or template simplifies and improves the process of creating a contract for IP rights, which is otherwise complex and/or unfamiliar to users).

Regarding Claims 8 and 17, Stewart teaches all the limitations of claims 1 and 10 above; and Stewart further teaches detect a consumption of another instance of the content by a second user (Paragraph 128 and 0101 teach turning now to FIG. 8, therein is depicted a song token trading process according to various embodiments of the present disclosure; as a Secondary Market for Song IP, the VEZT platform will allow for a secondary market of song IP, for those that wish to sell their acquired song IP on the VEZT platform; the artist is the owner of Song; the Song has two copyright components: master rights and publisher rights; the master rights and the publisher rights are administered by the VEZT platform; entertainment industry professionals can utilize the VEZT platform to purchase or license the master rights and/or publisher rights; for example, each of the entertainment industry professionals can utilize licensing documents to license the master rights and/or publisher rights).

Regarding Claims 9 and 18, Stewart teaches all the limitations of claims 8 and 17 above; and Stewart further teaches assign new fractional values of the content to the creator, the first user, and the second user based on the detected consumption by the second user; and store the identifier of the creator, the identifier of the first user, an identifier of the second user, and the respective fractional values in the blockchain ledger (Paragraphs 128-0130, 0110-0111, and 0162 teach turning now to FIG. 8, therein is depicted a song token trading process according to various embodiments of the present disclosure; as a Secondary Market for Song IP, the VEZT platform will allow for a secondary market of song IP, for those that wish to sell their acquired song IP on the VEZT platform; Song Tokens act as a value transacting medium with a programming improvement that allows interchanging of rights between users on the VEZT platform, while preserving, for example, the associated royalty payment information; a VEZT platform user submits a request to buy a particular Song Token in exchange for VZT tokens at a present value, which may fluctuate with the value of VZT tokens on the open cryptocurrency market, or spot market; the VEZT platform is programmed to responsively receive user data and forward it to a custom User and Transaction databases as described herein; upon completion of the digital contract, a VZT transfer from the user's wallet occurs in line with a purchase; the available VZT tokens may be exchanged to purchase Song Tokens representing fractional ownership rights to the royalties in a given work. This transactional information is stored in a custom database backend on VEZT servers for providing immediate confirmation to VEZT users and administrators; artists set up an INITIAL SONG OFFERING through the VEZT platform, which allows them to set the amount they would like to raise from a fraction of their IP rights, including the reversion term (e.g., 3, 5, 10 year terms, or in perpetuity), and the dates for the ISO to start and end; rights-buyers buy rights during the ISO and the artist receives these funds credited to their account; the rights information is encoded on the VEZT blockchain and updated as royalty statuses change in a transparent manner that can be viewed through the VEZT platform or through the blockchain as a whole via a blockchain explorer; in addition thereto, a subset of the data, such as a meta-data description of identifying portions of the transaction may be immediately written to the blockchain for later cross-verification when the full transaction data is saved to the blockchain in later batch transaction; to this end, the metadata may be hashed in whole or in part and the hash value may be matched to the later batch transaction data as submitted).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart (US 20200143469) in view of Alston (US 20200234682).

Regarding Claims 5 and 14, Stewart teaches all the limitations of claims 1 and 10 above; however, Stewart does not explicitly teach wherein the processor is configured to: detect an incorporation of the instance into a new piece of content.
Alston from same or similar field of endeavor teaches wherein the processor is configured to: detect an incorporation of the instance into a new piece of content (Paragraphs 0032 and 0038 teach there may be a desire to merge the first vocal content containing the second vocal content replacing the one of the defined organizational elements with the instrumental content, as sourced from the first file; therefore, replacing the one of the defined organizational elements with the second vocal content can include merging the first vocal content with the instrumental content (a) according to a same timeline (e.g., synchronized as original) as before the first vocal content and the instrumental content were isolated and (b) while the first vocal content contains the second vocal content replacing the one of the defined organizational elements; as such, the modified or new file can now include the instrumental content from the first file and the first vocal content containing the second vocal content replacing the one of the defined organizational elements; note that the blockchain already is associated with the first file such that the first block and any other subsequent blocks are associated with the first file, which helps to track derivative works off the first file; therefore, the second block of the blockchain is downstream from the first block, yet still on the blockchain, which helps to determine if the second vocal content, with or without lyrics, or its potential instrumental content, is a derivative work off the first file; in other words, the blockchain tracks the first song (original work) and any derivatives thereof (second song, third song, fourth song, or others deriving from or for each vocal, instrumental, or lyric content of first song)).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in Stewart to incorporate the teachings of Alston for the processor to be configured to: detect an incorporation of the instance into a new piece of content.
There is motivation to combine Alston into Stewart because the plurality of reusable fractional components enables various computing technologies for music editing. These technologies enable the user to insert the personal vocal content in to an original song in a more time-saving and simpler manner. Additionally, these technologies enable the right holder of the new derivative work to better monitor the new derivative work in a more granular, reliable, de-centralized, and secure manner (Alston Paragraph 0009).

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart (US 20200143469) in view of Perlwitz (WO 2020090118).

Regarding Claims 6 and 15, Stewart teaches all the limitations of claims 1 and 10 above; however, Stewart does not explicitly teach wherein, when the processor is configured to assign the fractional values, the processor is further configured to: identify that the consumption of the instance is permitted based on the metadata, and assign the fractional values in response to the identification.
Perlwitz from same or similar field of endeavor teaches wherein, when the processor is configured to assign the fractional values, the processor is further configured to: identify that the consumption of the instance is permitted based on the metadata (Paragraphs 8, 31, and 115 teach in the digital content license management system according to the present invention, a transaction processing unit adds the maximum value of the number of license tokens that can be derived from the original license token to the output information of the original license token, and a distribution unit equal to or smaller than the distribution unit set in the output information of the original license token specified by the input information is set in the input information of the new license token; a derivative license token (DLT) is generated by using an origin license token (GLT) as a parent, and these license tokens form a chain of licenses that are chained via input and output; a label such as 100U indicating the distribution unit (i.e., upper limit or the allowed number of uses) can be added to the arrow when illustrated; FIG. 4 shows a case where a distribution unit defined as 100 U in the output 1 of the origin license token GLT is divided by setting 99 U in the output 1 of the derived license token DLT and 1 U in the output 2; as described above, according to the digital content license management system the distribution set to the output 1 of the derivative license token DLT1 of the movie and the derivative license token DLT2 of the subtitle owned by the service provider even in the on-demand streaming; content can be streamed with the maximum number of units; in other words, based on 100U set to the output 1 of the derivative license tokens DLT1 and DLT2, streaming can be performed simultaneously for a maximum of 100 users, but further streaming cannot be performed), and assign the fractional values in response to the identification (Paragraphs 42 and 70 teach the purpose of the program R (Oi) of the output O is to limit how many distribution units such as downloads are created using this license token, to pay when creating a derivative license token; how to configure the revenue sharing, for example, defining information such as currency, amount, payment conditions, etc., and specify many rules that can be reliably coded and evaluated using computer programs; the output program shown in Listing 3 uses the term function, the scale function, and the pay function to "permit the content having the content ID of 0x6d9a to consume 100 U as a distribution unit, but the expiration date is 2018 12 It is up to the 31st of the month and 100 euros will be paid to an account called DE123123 "; in addition, using the scale function, the pay function, and the id function, "a participant having a public key of 0x763c is allowed to consume 50U as the distribution unit for the content having the content ID of 0x6d9a, and 110 euros" is paid to an account called DE123123;” these two rules are written in the or function, so only one rule applies; in this way, by using the term function, you can determine the time limit for granting a license in addition to limiting the number of consumptions).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified Stewart to incorporate the teachings of Perlwitz for when the processor is configured to assign the fractional values, the processor to be further configured to: identify that the consumption of the instance is permitted based on the metadata, and assign the fractional values in response to the identification.
There is motivation to combine Perlwitz into Stewart because by dividing the content into a plurality of independently usable components, a content owner can precisely track the different negotiated media content rights associated with the content in a cost-effective and seamless manner. For example, a content owner can use a first instance of a media content to negotiate rights with a first content distributor, wherein the content owner imposes a limitation such as a date/time range restriction of playback or length of media content rights transferal. In another example, the content owner can use a second instance of the media content to negotiate rights with a first content consumer, wherein the content owner imposes a limitation such as device-related restrictions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lyske (US 20220121623) teaches a client-side content tracking system of media files, e.g. digital music files. Audio tracking—or indeed multimedia tracking—is shifted to a client-side perspective, with the client tasked with establishing use of a selected source audio track by tracking—and then reporting uplink to the server—at least one of: entry and exit points associated with playing of at least one of said musical sections in the identified source audio track, and how the identified source audio track was used, performed or manipulated at the client device. Server functionality is designed, having regard to the reported tracking data and its link to a unique identifier to permit the media file (e.g. source audio track) to be selected and/or identified, to store or relay—possibly in the context of a subscription service and billing regime for content use—tracking data related to use of at least a portion of the source audio track at or by the client device. In the context of audio, reporting of use at a client device can, in turn, cause streaming of related multi-media content from a third-party database to the client device. For music, reporting of entry and end points into and out of sections of complete audio tracks can coincide with musically seamless audio transitions between sections.
Ramasamy (US 20180158162) teaches a system and method for enhancing digital media by embedding property rights into media using a digital signature infrastructure, so as to enable the creation of limited-edition digital memorabilia in the form of media content.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COURTNEY P JONES/Examiner, Art Unit 3685